MFS® VARIABLE INSURANCE TRUST II MFS® TECHNOLOGY PORTFOLIO Supplement to the Current Statement of Additional Information Effective immediately, the sub-heading entitled “Other Accounts”, under Appendix D entitled “Portfolio Manager(s)” is hereby restated as follows: Other Accounts.In addition to the Fund, the Fund’s portfolio manager is responsible (either individually or jointly) for the day-to-day management of certain other accounts, the number and total assets of which, as of May 31, 2009 were as follows: Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Portfolio Manager Number of Accounts* Total Assets* Number of Accounts Total Assets Number of Accounts Total Assets Joseph G. MacDougall 7 $3.2 billion 2 $316.1 million 5 $145.2 million *Includes the Fund. Advisory fees are not based upon performance of any of the accounts identified in the table above. The date of this Supplement is July 1, 2010.
